Citation Nr: 1214285	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-42 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed sleep apnea.

2.  Entitlement to service connection for a claimed skin condition of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969, from January 1972 to June 1988, and from February 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO.  

The Veteran testified at a hearing before an Acting Veterans Law Judge in April 2011 who is no longer with the Board.  He was sent a letter notifying him that he could receive another hearing; however, in a letter dated in January 2012, the Veteran declined to have another hearing.

The claim of service connection for sleep apnea is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have developed onychomycosis of the feet while serving on active duty.  
  
2.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a skin disorder involving the feet since service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by onychomycosis of the toenail is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

As to the Veteran's claim of service connection for a foot fungus, the Board notes that this claim was denied in large part because no evidence had been presented showing that he currently had any foot fungus.  

However, the Veteran, during his April 2011 hearing testimony, indicated that he suffered from several foot problems, such as a fungus and ingrown toenails since being in service.  Further, he submitted a letter from his wife who indicated that she had treated the Veteran for an apparent nail and foot fungus.  

These lay assertions are found to be credible for the purpose of establish a continuity of symptomatology referable to a foot fungus since service.  

In addition, the Board points out that the service treatment records do show that the Veteran was treated several times in service in the 1980's for tinea pedis and tinea versicolor.  

Moreover, the Veteran was also afforded a VA examination shortly after his discharge from service in February 1996 when he was noted to have onychomycosis of all of his toenails.

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran currently suffers for onychomycosis of the toenails that as likely as not had its clinical onset during the his extensive period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for onychomycosis of the toenails is granted.  


REMAND

As to the Veteran's claim of service connection for sleep apnea, the Board notes that this claim had previously been denied mainly because the Veteran had submitted no evidence showing that he had any sleep apnea problems.  

However, the Veteran testified in his recent hearing testimony that he had been told by his wife that he snored and sometimes stopped breathing in his sleep.  Further, the Veteran submitted letters from his wife and child, indicating that they had heard him snoring and witnessed him momentarily stop breathing while sleeping.  

Finally, these letters indicated that these symptoms were witnessed over a long period of time and would include the time during the Veteran's last period of active duty.  

While these lay persons would not be competent to diagnosis the Veteran with sleep apnea, they are competent to testify that they witnessed the Veteran have symptomatology such as snoring and appearing to stop breathing during sleep, symptoms which can be related to sleep apnea.  

As there is now some evidence of record showing symptomatology that may be related to a sleep problem such as sleep apnea, and as this symptomatology occurred during at least one period of active duty, the Board finds that the Veteran should be provided with a VA examination in order to determine whether the claimed sleep apnea had its clinical onset during service.

Accordingly, the case is REMANDED to the RO for the following action:

 1.  The RO should take appropriate steps to contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for the claimed sleep apnea.  After obtaining any required releases, the RO should associate all relevant records with the Veteran's claims folder.  

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed sleep apnea.  

The claims file should be made available to the examiner for review.

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disability is due to sleep apnea that had its clinical onset during service.  The examiner should comment on the statements from the Veteran's wife and child, who report witnessing the Veteran appear to stop breathing during sleep, in offering his opinion.

A complete rationale for any opinion expressed should be provided, and if it is not possible to express an opinion without resort to speculation, an explanation for why that is so should be made. 

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


